         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 1 of 108


                         DECLARATION OF JYOTHISH KAIMAL
                            PURSUANT TO 28 U.S.C. § 1746

       My name is Jyothish Kaimal, and I am over 18 years old. I have personal knowledge of

the facts stated below. If called as a witness, I could and would testify as follows:

       1.      I live to Mason, Ohio with my wife and two young children. I have a

postgraduate degree in computer science and work full-time for a software company in Ohio. I

began trading on my own in 2019 as my friends told me about their experiences doing some

trading of their own.

       2.      I started trading inexpensive stocks at first and got whatever free information I

could get about these stocks on websites like Benzinga. As I was not making money on these

stocks, I decided to change my stock trading strategy and just buy a few shares of better

performing stocks like Apple and Facebook. After about four or five months of trading stocks, I

also started trading options. I learned the basics of options trading by reading free content on

websites or watching free videos posted on YouTube where people provided tutorials on options

trading. My brokerage account provider cleared me to do options trading after reviewing some

of my stock trades. I was cleared to do Level 3 or Level 4 options trading by my brokerage

provider before I heard about “Raging Bull.”

       3.      In early June 2020, I saw a promotional video on YouTube where Jeff Bishop, the

CEO of Raging Bull, was advertising his service. I remember Bishop saying that he can quickly

double or triple the money in my brokerage account if I joined his service called “Bullseye

Trades.” The video showed Bishop coming out of a privately chartered flight and going into a

fancy hotel to conduct his business meetings. He claimed to be a “Mensa” certified genius trader

who made millions from the stock market. I came away thinking he was a very smart and




                                           Page 1 of 13


                                                                                        PX 13, 801
         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 2 of 108


successful trader. The video said to visit Raging Bull’s website to register for Bishop’s options

trading service.

       4.      I went to the Raging Bull website the following day and reviewed the Bullseye

Trade subscription offer. On the website, it said this service would provide access to Bishop’s

best options picks for each week to trade and would help people become successful traders.

Given the chaos in the market, I was really interested in what people like Bishop were doing and

trading, since he claimed to have a track record of making money during this time. The

advertisement also said I would get access to a chatroom where I could interact with the Raging

Bull community and with traders like Bishop to see what they are doing and get their thoughts in

a live trading environment. Raging Bull was also making a limited time offer of $599 for a

lifetime access to Bullseye Trades, but it said I needed to act fast before the offer expired. I paid

$599 for the lifetime access.

       5.      After I gave them my credit card online to register, I received a welcome email

from Bishop. Bishop said, “I want you to rake in consistent profits starting with your very first

trade. That is EXACTLY why I created Bullseye Trades.” The email also said, “Bullseye trades

is all about ONE trade, ONCE a week, with 100% profit targets. Every Monday morning, you’ll

wake up with my Bullseye trade in your inbox, and a full trade plan to go with it. No more

overtrading, no more second guessing, no more forks in the road.” Bishop said this “service

gives you the opportunity to double your money every single week, and I do all the work for

you.” Attached as Attachment A is a true and correct copy of this June 7, 2020 email from

Bullseye Trades.

       6.      Around the same time, I started receiving advertising emails every day from

Raging Bull trying to get me to sign up for their other services and subscriptions. On June 11,



                                            Page 2 of 13


                                                                                     PX 13, 802
         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 3 of 108


2020, Bishop sent me an email advertising another options trading service he was offering called

“High Octane Options.” Bishop claimed this service would send out alerts about his “high

conviction” options picks only to its members. As he said, the “bad news is that the name of the

stock, the options contract I’m buying, and my trade plan is reserved for members ONLY!” It

was not clear to me how this service was different from Bullseye Trades, which also promised to

deliver his best options picks to its subscribers. His email goes on to say, “I’m offering you

entry into High Octane Options right now for 33% off my Annual Subscription and 40% off my

‘Forever Plan’! But tonight at midnight, this deal disappears. If you wait until tomorrow, you’ll

be stuck paying full price for my service AND you’ll miss out on my $20,000 trade.” Attached

as Attachment B is a true and correct copy of this June 11, 2020 email.

       7.      Another subscription that Raging Bull sent many emails about was Kyle Dennis’

options trading service called “Dollar Ace.” I was initially attracted to this service because it

claimed to be able to find very cheap options (costing $1 or less) that would generate massive

profits. The advertisements talked about how Kyle Dennis had a proprietary scanner that could

find these affordable trading opportunities that Wall Street insiders were trying to hide. On June

16, 2020, I got an email from Bishop and Jason Bond, another Raging Bull trading guru, that

said “Kyle has developed a scanner over the last 10 months that tracks ‘insider’ buying in the

options market. It spits out sub $1 options contracts that are priced in his favor due to unusual

options activity. We’re talking about massive bets being made and to the untrained eye, it’s

bizarre. But it’s all because Wall Street simply knows something that we don’t, and these huge

positions aren’t by mistake.” They said Kyle would doing a live webinar that day to talk about

his scanner. I got another that same day from Bishop, claiming Kyle has “made $8 MILLION

and $1 MILLION this year alone” and that “members of his Dollar Ace service thank him day



                                            Page 3 of 13


                                                                                     PX 13, 803
         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 4 of 108


after day.” The email contained tweet messages from “members” thanking Kyle. Attached as

Attachment C are true and correct copies of these June 16, 2020 emails about Kyle Dennis.

       8.      About an hour before noon on June 16, 2020, I got an email Kyle Dennis that read

“$160 into $2,025…You learn how in an hour.” The email contained a link to join his live

webinar. Dennis said, “You want to understand how my ‘insider’ scanner has been able to detect

where big money is going before the move happens.” Attached as Attachment D is a true and

correct copy of this June 16, 2020 email.

       9.      In the webinar, Kyle Dennis talked about his proprietary scanner that would

supposedly scan for “insider” information that most people did not know about and send trade

recommendations based on what the scanner found. Kyle talked about his trading profits and

claimed we can be successful following his simple trading strategy and his trades. He claimed to

have put together a video training library that Dollar Ace members can watch and learn his

successful trading strategy. He also talked about how I could start with a small account and

grow it exponentially. Because his service was focused on trading “dollar” options, I also

thought this was a perfect fit for what I was looking for since I had a small brokerage account

and did not want to take on big risks. After the webinar, I went to the registration and signed up

for an annual subscription to Dollar Ace for $1,499.

       10.     Shortly after I signed up, I got another email from Raging Bull talking about how

Kyle’s scanner “Just Hit 9 Trading Home Runs” and claiming that “Dollar Ace is arguably

Kyle’s hottest trading service, responsible for many of his biggest trading wins…. In general,

Kyle targets 100% wins.” I was very eager to try out these trade alerts. Attached as Attachment

E is a true and correct copy of this June 17, 2020 email.




                                            Page 4 of 13


                                                                                   PX 13, 804
         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 5 of 108


       11.     On June 17, 2020, I received a Dollar Ace trade recommendation for a MOMO

call option. Dennis said he “bought 100 MOMO June 19 $20 Calls at .47 average,” meaning he

just bought a very short-term and cheap options contract. Kyle claimed that these “were huge

calls on the scanner, extraordinarily big.” After getting his email, I picked up five MOMO call

options for $225. I was carefully monitoring what was happening with MOMO after my trade

and discovered that the option price was going down and not up. I sold off the MOMO contracts

on the same day for about $0.50 and was lucky enough to make a small profit ($25) on this trade.

Kyle sent an email on June 18 saying he was “selling MOMO .20 for about a 50% loss.”

Attached as Attachment F are true and correct copies of the buy and sell trade alerts on the

MOMO call option.

       12.     On June 17, 2020, Kyle emailed around his Wednesday watchlist at around 7 am.

One of the “most unusual” call options was “4344 TSN July 10 $70 Calls for .60.” After seeing

the email, I purchased two TSN call option contracts (TSN 7/10/2020 Call $70.00) for a total of

$270. These options expired without value on July 10 and I lost my entire investment on this

trade. I am not sure if Dennis bought these options and, if he did, whether he made a profit.

Attached as Attachment G is a true and correct copy of the trade alert on TSN call option.

       13.     On June 22, 2020 at 8:30 am, Bishop sent his weekly Bullseye trade alert for a

short-term Zoom call option contract (“ZM Jul 2 2020 250 Call around $8”). He said, “Note that

I would look at the $270 strike price around $3 if I wanted to go with a higher risk, lower-priced

option. I plan to stop out of this trade with a close under $235, and a target of around $250 if

ZM breaks out.” Right after seeing this email, I logged into my brokerage account to make the

trade, but saw that the same Zoom call option at the $250 strike price expiring on July 2 was

much more expensive than $8. I decided to buy a more affordable Zoom call option at a $270



                                           Page 5 of 13


                                                                                    PX 13, 805
         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 6 of 108


strike price which would cost me around $5 to $6. After I bought the contracts, I saw Zoom’s

stock price steadily declining and realized they were going to expire without value. On July 1, I

sold the option contracts for as much as I could get and realized a 95% loss (over $2,700) from

this trade. Since Bishop never sent us a sell alert for this trade, I do not know if he lost money or

made money on this trade. Attached as Attachment H is a true and correct copy of the Zoom

call option trade alert.

        14.     On June 23, I got a “premium alert” from Dollar Ace where Dennis said he

bought some call and put options, including a short-term WORK call option for under a dollar

(“100 WORK July 2 $37 Calls at .54”). When I went to buy the WORK call option after getting

this alert, the price had moved up to $0.60. I bought two WORK call option contracts for a total

of $120. These contracts also expired without value on July 2 and I lost all of my money on this

trade. I do not know if Dennis was able to unload his WORK option contracts before they

expired. Attached as Attachment I is a true and correct copy of the WORK call option trade

alert from Dollar Ace.

        15.     A few months later, Bullseye Trades sent around an email recommending a

similar two week WORK call option as its “Trade of the Week.” Bishop attached a price chart

with lines everywhere and said that his “crossover setup is lining up nicely here, and it’s been a

very good predictor in violent bounces for WORK in the last 2 months. The contract I’m going

with is “WORK Aug 14 2020 30 Call $1.00 - $1.20.” Attached as Attachment J is a true and

correct copy of the WORK call option trade alert from Bullseye Trade.

        16.     Overall, I had net losses of about $3,000 on the trades I made following the

recommendations from Bullseye Trades and Dollar Ace. I went into these trades thinking they




                                            Page 6 of 13


                                                                                     PX 13, 806
         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 7 of 108


would be relatively low risk and high reward, as Bishop and Dennis made it seem in their emails,

but they turned out to be mostly losing trades.

       17.     Very soon after joining Dollar Ace, I was having second thoughts about the

subscription fees I had paid. I started to see complaints and negative reviews on the internet

about Raging Bull. I even came across a Facebook page called “Raging Bull scam” that

someone started and that had a large following. I was also seeing other members in the chatroom

(which Raging Bull called the “Bullpen”) complaining about having access problems, about

delays in getting the trade alerts from Dollar Ace or not getting alerts at all, losing money on

trades when they did get the alerts, or about not being able to reach customer service. I wanted

to try to cancel my subscriptions and get my money back.

       18.     I did not find any link in the member’s page where I could cancel my

membership. I called the customer service hotline that Raging Bull provided several times but

no one picked up. I left messages asking them to call me back. Around this time, I received an

email with the title “{Urgent} Account Review Pending.” I thought it was an email to address

my complaint with their service, but it was general email offering to apply any unused credits

towards other “premium packages” sold by Raging Bull. It gave me a telephone number to the

“VIP Concierge Team” and said a “team member will walk you through your options.” Attached

as Attachment K is a true and correct copy of this email dated July 1, 2020.

       19.     On July 7, 2020, I filled out a Raging Bull online complaint form and told them I

was not happy with Dollar Ace, lost money following his recommendation, and that I did not

want to continue with the service. I told them: “Please cancel and REFUND in full ASAP!” A

Raging Bull representative named Ali, from VIP Client Services, replied to my complaint and

said: “As far as cancellations and refunds we do not handle this via email for your personal



                                           Page 7 of 13


                                                                                     PX 13, 807
         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 8 of 108


account security.” His reply went on to say: “Because members immediately benefit from the

knowledge of the stats, analytics or from Raging Bull, we do not give refunds. You bought this

service for a reason, whether that was to learn the stock market from a beginners standpoint,

have been trading on your own with some success and need some help on new strategies, focus

on retirement or supplementing your income – Raging Bull is here to help guide you in the right

direction towards those life alerting goals. If you’d like to reach out your nearest convenience,

we are in the office Monday through Friday 9:00 AM to 5:00 PM EST and are more than happy

to help you with this refund request. Just as a heads up, we do experience a heavy amount of call

volume and our lines can be busy. If you are not able to reach us. Please leave us a detailed

voicemail containing your name, email on file and best time for us to contact you.” He did not

even leave a number to call. Attached as Attachment L is a true and correct copy of this

correspondence.

        20.    I called the Raging Bull customer service hotline again but no one picked up. I

left another message. A woman eventually called me back to inquire about my complaint. I told

her I wanted to cancel my subscriptions. She offered to switch me to a different subscription if I

was not happy with my existing ones. I told her I just wanted to cancel and get my subscription

payments back. She told she could not give me any refunds and that she needed to talk to her

manager, who would get back to me in 24 to 72 hours. I never heard back from her manager.

When I called back a few days later, I got an auto response and was put on hold for a very long

time.

        21.    I was very frustrated that I could not get a hold of anyone from Raging Bull that

can address my refund. I went to the Raging Bull chatroom to complain about their service and

my refund situation. One of the Raging Bull moderators kicked me out of the room and blocked



                                           Page 8 of 13


                                                                                    PX 13, 808
        Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 9 of 108


me from posting any more message in the chatroom. I was also not able to see any chats from

the room.

       22.      On July 9, 2020, I filled out another service form to complain about Raging Bull

banning me from the chatroom. About a week later, I sent another complaint to them about this

service issue. John from Bullseye Trading responded to my online complaint and said that he

looked at my account and the chatroom was now “immediately accessible.” When I checked, it

looked like they disabled the chat functions. I was only able to see what the Raging Bull

moderators were sharing on their screen. I was not able to see any chats or send any chats. I

sent several more emails complaining about this but got no response. Attached as Attachment

M is a true and correct copy of my correspondence about this issue.

       23.      I also never got a chance to interact with Bishop, Dennis or Bond in these

chatrooms. These traders did not alert their trades live in the rooms. The only times I found

Bishop or Dennis in these rooms was when they were advertising some new product or

subscription.

       24.      In addition to the chat room problems, there were constant problems with the

“proprietary” Dollar Ace scanner. There were days when the scanner would be down and not be

available at all. This seemed to happen a lot. Dennis sometimes sent around an email like the

following, telling members that the “service that supplies the data is offline, so there’s nothing I

can do. Just waiting until they get it back up.” Attached as Attachment N is a true and correct

copy of an August 13, 2020 email reporting the scanner problem.

       25.      Because Dollar Ace members like me did not control the scanner, it was hard to

see what information it was actually scanning. When I tried to pull up the scanner by clicking a

dashboard link in the Dollar Ace member’s page, the image that popped up was so blurry that I



                                            Page 9 of 13


                                                                                     PX 13, 809
         Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 10 of 108


could not read what it said. The image seemed to have excerpts of the scan or some scan results.

Sometimes the scanner would appear to be running some search, but I could barely see what they

were doing. I complained to Raging Bull about the scanner being blurry. I began to realize the

scanner was useless to me and did not bother with the scanner. Attached as Attachment O is a

true and correct copy of screenshot of the scanner.

        26.    Since they were not agreeing to issue me a refund, I tried to make the most use of

these services. I even watched some of the “training” videos that came with Bullseye Trades or

Dollar Ace. I found the videos to be very disorganized. A lot of them were just pre-recorded

webinars of Kyle Dennis talking about his scanner or past trades, or Jeff Bishop advertising some

other subscription. It became quickly apparent to me that there was no special insight or strategy

for options trading providing in these videos. What I saw was just basic information about

options and trading that anyone can find for free online. I did not come across or learn anything

new from these videos. If there was any unique or proprietary information, they did a good job

hiding it.

        27.    I also do not recall getting any detailed “trade plans” for the trades that Bishop or

Dennis were recommending people to buy. I felt they were not providing me with all the

information necessary to make a good decision. From what I could see, they definitely did not

teach or communicate any useful trading strategy. A lot of the trade picks seemed random to me,

as though Bishop and Dennis were just guessing which way stocks and options prices would

move based on current market news.

        28.    If they had any actual strategy at all, I believe it was to drum up interest in “out of

the money” options because they were cheap. If the options were investment grade quality, they

would have been more expensive and I think more difficult for Bishop and Dennis to get people



                                           Page 10 of 13


                                                                                      PX 13, 810
        Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 11 of 108


like me interested. I believe Raging Bull traders were trying to get in early on penny stocks and

these cheap options, driving up the prices of these stocks and options by making them appear

attractive to their members, and then sell off their positions for a profit before the stock or

options prices took a dive.

       29.     I often heard complaints about Raging Bull traders sending out their trade alerts

late, and people not being able to capture the same prices when they got the alerts. I experienced

this myself on a few trades I followed. If Raging Bull traders were not profiting off their

members’ losses, then I believe they were hiding their losses or not giving us the full picture on

what happened with these trades.

       30.     While I was experiencing these service issues and losing money on their trades, I

continued to get emails from Dennis and Bishop talking about how great their services were and

how other members were sending them positive reviews. On July 14, 2020, Kyle sent us a

message that he said he got from one of his “members” during his live training. The message to

Kyle said, “You’ve helped me turn $1,000 in March into $99,000 as of today. The price for your

program is a no brainer and pennies on the dollar. I’m in lifetime. Thanks man!” Kyle then

wrote in his email: “My goodness. I don’t even know what else to say here other than that I’m

extremely proud to be a part of Daniel’s success. That’s my goal for all my members…. I will

over-deliver for members every single day.” I did not recall seeing this “Daniel” person ever in

the chatroom and was not able to find anything online about this member. I could not tell if this

was even a real person. Attached as Attachment P is a true and correct copy of Dennis’ email.

       31.     There were many emails from Raging Bull traders forwarding positive reviews or

posting positive tweets on Twitter. I never saw any of these people in the chatrooms and for




                                            Page 11 of 13


                                                                                      PX 13, 811
          Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 12 of 108


some of these “members,” their Twitter accounts were very bare or just created. I began to

suspect these might be fake accounts that someone at Raging Bull created.

       32.     On July 15, 2020, Bishop sent an email describing Kyle Dennis’ “bread and butter

strategy.” As Bishop explained: “We are seeing an unprecedented influx of new traders. If

you’re one of them, don’t take this personally, but after being in the market for awhile now,

we’re not just newbies on the block like the rest of this ‘fresh meat’… And fresh meat =

uneducated money. People are playing purely off of hype and emotion driving these stocks FAR

HIGHER than their value. In fact, it’s made executing the Trade With Kyle strategy even easier.

Trade with Kyle takes advantage of hype. He’s looking for stocks running up ahead of news

reports, data releases, earnings, etc… Now we have tens of thousands of other traders piling in

on that hype. It’s like pouring gasoline on a fire.” When I read this, I thought Bishop was

talking about him and Dennis taking advantage of people like me who were following their trade

recommendation. Attached as Attachment Q is a true and correct copy of this email from

Bishop.

       33.     Throughout July 2020, I was continually getting advertising emails from Bishop

and Dennis. On July 16, 2020, Bishop sent an email with the subject line “400% growth for my

new investment! (Join).” In the email, Bishop said: “There is an untapped fortuned buried in

the world of social media. And I have a strategy for mining that gold.” He claimed to have

made a $50,000 investment in a tech start-up and said “I want to make this opportunity available

to you, too.” There was not much more information about this start-up but the email was

inviting me to join something called “Boardroom Spotlight” to get more information about this

opportunity. Attached as Attachment R is a true and correct copy of this email from Bishop.




                                          Page 12 of 13


                                                                                   PX 13, 812
       Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 13 of 108


       34.    While I was dealing with issues trying to cancel and claim my refund, I filed a

chargeback with my credit card company for the Dollar Ace and Bullseye Trade charges. On

July 31, 2020, I received a response from my credit card company notifying me that Raging Bull

disputed by chargeback. The credit card company denied the chargeback for the Dollar Ace

charge based on Raging Bull’s response. I am still waiting on a response on my chargeback for

Bullseye Trades.

       I declare under penalty of perjury that the foregoing is true and correct.

            09/14/2020
Executed on ________________ 2020.

                                                             ______________________________
                                                             Jyothish Kaimal




                                          Page 13 of 13


                                                                                    PX 13, 813
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 14 of 108




                  ATTACHMENT A




                                                         PX 13, 814
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 15 of 108

7/13/2020                                           Gmail - [Request Granted] Confidential All-Access Link




  M Gmail                                                                              jyothish kaimal



  [Request Granted] Confidential All-Access Link
  1 message

  Bullseye Trades <support@ragingbull.com>                                                                       7 June 2020 at 07:02
  To:




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1668837777122475665&simpl=msg-f%3A16688377771…   1/4


                                                           Attachment A                                      PX 13, 815
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 16 of 108

7/13/2020                                           Gmail - [Request Granted] Confidential All-Access Link


                All I can say is WOW.

                I am so excited to introduce you to my brand new service...Bullseye Trades!

                I’m going to be honest with you:

                Trading is not easy.

                Hell ...It took me well over a decade to become a profitable trader!

                Let me make myself clear. I DON’T want that for you…

                I want you to rake in consistent profits starting with your very first trade.

                That is EXACTLY why I created Bullseye Trades.

                Being a new trader feels a little bit like someone threw you in a formula one car,
                put a brick on the gas pedal, and plopped you on a track with way too many
                forks in the road.

                Let’s just say it’s easy to make a wrong turn or two.

                My first instinct as a coach?

                To slow you down and hand you a map.

                ...Welcome to Bullseye Trades.

                Never heard of it?

                Take a minute to tune into this exclusive video, where I explain what it is all
                about!




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1668837777122475665&simpl=msg-f%3A16688377771…   2/4


                                                           Attachment A                                      PX 13, 816
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 17 of 108

7/13/2020                                                       Gmail - [Request Granted] Confidential All-Access Link


                Bullseye trades is all about ONE trade, ONCE a week, with 100% profit targets.

                Every Monday morning, you’ll wake up with my Bullseye trade in your inbox, and
                a full trade plan to go with it.

                No more overtrading, no more second guessing, no more forks in the
                road.

                Don’t take my word for it, see what my members have been saying...




              •        Bruce Marling 20 minutes ago
                       Jeff, Got in IWM at $1.30. Just sold at $2.80. First triple digit profit at 115% !!!!! Gain of $6,000. Thank you, thank you,
                       thank you!!
                       REPLY



                         Michael Staats 10 minutes ago
                         In at 2.72 out at 3.8. Another $500 in the bank. 6 weeks in a row now!
                         REPLY       DELETE




              •          John Verrecchio 54 minutes ago
                         Jeff,
                         Just booked 65 percent win. Awesome first bullseye trade. Thanks for the trade idea .


                Not only do I give you a map, I take the wheel.

                This service gives you the opportunity to double your money every single
                week, and I do all the work for you.

                Hop in with me.

                Talk soon,




                -Jeff Bishop

                PS. Don’t forget to take a quick peak at this video...I have a lot in store for you!




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1668837777122475665&simpl=msg-f%3A16688377771…                         3/4


                                                                         Attachment A                                                           PX 13, 817
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 18 of 108

7/13/2020                                                  Gmail - [Request Granted] Confidential All-Access Link


                        The information contained in this email is for informational purposes only. Neither BullsEye Trades nor
                   RagingBull.com, LLC (“Raging Bull.com”, the publisher of BullsEye Trades), its owners, agents or affiliates are
                   registered as an investment adviser or a broker/dealer with either the U. S. Securities & Exchange Commission
                (“SEC”) or any state securities regulatory authority. The owners, employees, writers and other individuals associated
                with RagingBull.com may engage in securities trading that is discussed or viewed on this email and may have long or
                short positions in securities that may be discussed on this communication. These individuals do not engage in trades
                 with customers. The buying and selling of securities by these individuals is not part of a regular business of buying
                 and selling securities. All information presented in this [email/newsletter] is solely for informational purposes and is
                not intended as securities brokerage, investment, tax, accounting or legal advice; as an offer or solicitation of an offer
                 to sell or buy; as an endorsement, recommendation or sponsorship of any company, security or fund; or, to be used
                 as a personalized investment recommendation. Importantly, the information contained in this communication is not
                 attuned to any specific portfolio or to any user's particular investment needs or objectives and is not intended to be
                used as the basis of any investment decision, nor should it be construed as advice designed to meet the investment
                needs of any particular investor.Investment results include gains and losses and vary from person to person. Making
                 money trading stocks takes time, knowledge, and hard work. There are inherent risks involved with investing in the
                 stock market, including the loss of your investment; and, with regard to short sales, there is no limit to the amount of
                     money you can lose. All users of the information in this contained in this communication must determine for
                   themselves what specific investments to make or not make and are urged to consult with their own independent
                financial advisers with respect to any investment decision. The reader bears responsibility for his/her own investment
                     research and decisions and should seek the advice of a qualified securities professional before making any
                 investment and investigate and fully understand any and all risks before investing. Past performance of the markets
                  or of particular securities is NOT indicative of future results. Any investment is at your own risk. Past performance
                information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
                   recommendation to buy, hold or sell (short or otherwise) any security. We do not warrant the solvency, financial
                  condition, or investment advisability of any of the securities mentioned in our communications or our websites. All
                 opinions, analyses and information included in this email are based on sources believed to be reliable and written in
                good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                 made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
                 timeliness or appropriateness. In addition, we undertake no responsibility to notify readers of changes of opinions,
                   analyses or information or to keep such opinions, analyses or information current nor do we accept any liability
                 whatsoever for any direct or consequential loss arising from any use of this information. Profits and losses reported
                 on securities are actual trade figures, reported before taxes or other expenses. RagingBull.com, LLC 62 Calef Hwy
                 #233, Lee, NH 03861 1 (833) 265-1270 If you have a current active subscription with BullsEye Trades you will need
                   to contact us here if you want to cancel your subscription. Opting out of emails does not remove you from your
                                       subscription service at RagingBull.com, the publisher of BullsEye Trades.

                                                                       Unsubscribe

                                             62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1668837777122475665&simpl=msg-f%3A16688377771…            4/4


                                                                   Attachment A                                                PX 13, 818
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 19 of 108




                  ATTACHMENT B




                                                         PX 13, 819
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 20 of 108

8/24/2020                                                      Gmail - Details on My $20k Bet



                                                                                     jyothish kaimal



  Details on My $20k Bet
  1 message

  Jeff Bishop <support@ragingbull.com>                                                                          11 June 2020 at 20:32
  Reply-To: Jeff Bishop <support@ragingbull.com>
  To:




       Let’s get into the good stuff…

       Point blank, High Octane gives me the conviction to place BIG bets when the time is right.

       As you should know, I’ve been stalking a High Octane trade for a few days now… And I’m getting
       ready to pull the trigger.

       Actually, I’m getting ready to put $20,000 on the line.

       Let’s go over an example of my high conviction pattern one more time:




       The Crossover of those two secret lines was our buy signal and sent ROKU soaring 39% in just four
       days.

       Now take a peek at my $20k High Octane Setup - alerted by my scanner - that I’m looking to trade
       and alert tomorrow morning:

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669251169670816503&simpl=msg-f%3A166925116967…   1/3


                                                           Attachment B                                       PX 13, 820
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 21 of 108

8/24/2020                                                      Gmail - Details on My $20k Bet




       Notice how they have the same setup?

       That's my MILLION dollar, high conviction pattern!

       My two secret lines have JUST crossed over… That's my buy signal. Now I know I’m ready to go in for
       the kill.

       Now I have good news, and I have bad news.

       The bad news is that the name of the stock, the options contract I’m buying, and my trade plan is
       reserved for members ONLY!

       But here’s the good news…

       I’m offering you entry into High Octane Options right now for 33% off my Annual Subscription and 40%
       off my “Forever Plan”!

       But tonight at midnight, this deal disappears.

       If you wait until tomorrow, you’ll be stuck paying full price for my service AND you’ll miss out on my
       $20,000 trade.

       Lock this deal down right now to become an official High Octane Founding Member.

       The time is now!



       Jeff Bishop




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669251169670816503&simpl=msg-f%3A166925116967…   2/3


                                                           Attachment B                                       PX 13, 821
               Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 22 of 108

8/24/2020                                                                     Gmail - Details on My $20k Bet



       RagingBull, LLC
       62 Calef Hwy. #233, Lee, NH 03861

       Unsubscribe from all RagingBull emails




       Neither Jeff Bishop nor RagingBull.com, LLC (publisher of High Octane Options) is registered as an investment adviser nor a broker/dealer with either
       the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information
       presented on this website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not
       attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may
       engage in securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own
       account. These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
       regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be
       construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
       any security. All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with
       their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research
       and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
       and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written
       in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not
       limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake
       no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners,
       employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or
       newsletter, but all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate,
       though not every trade is represented. Profits and losses reported are actual figures from the portfolios Jeff Bishop manages on behalf of
       RagingBull.com, LLC.


       If you have a current active subscription with High Octane Options you will need to go to your subscriptions list inside the RagingBull Dashboard if you
       want to cancel your subscription. Opting out of emails does not remove you from your service at RagingBull.com.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669251169670816503&simpl=msg-f%3A166925116967…                                  3/3


                                                                          Attachment B                                                     PX 13, 822
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 23 of 108




                  ATTACHMENT C




                                                         PX 13, 823
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 24 of 108

8/21/2020                                  Gmail - [Watch Kyle Live at Noon] Find Cheap Options That Could Run BIG!



                                                                                      jyothish kaimal



  [Watch Kyle Live at Noon] Find Cheap Options That Could Run BIG!
  1 message

  Raging Bull Insider <insider@ragingbullinsider.com>                                                                 16 June 2020 at 06:35
  Reply-To: Raging Bull Insider <insider@ragingbullinsider.com>
  To:




       Dollar Ace is LIVE today at 12PM ET with Kyle Dennis.

       Kyle has developed a scanner over the last 10 months that tracks “insider”
       buying in the options market.

       It spits out sub $1 options contracts that are priced in his favor due to unusual
       options activity.

       We’re talking about massive bets being made and to the untrained eye, it’s
       bizarre.

       But it’s all because Wall Street simply knows something that we don’t, and these
       huge positions aren’t by mistake.

       They are actually trying to HIDE WHAT THEY KNOW in the options market,
       and now there is a way to play off of them and be on the “inside”...

       Kyle is NOW giving a deep dive into that exact scanner and how you can
       learn to utilize it’s power!

       The best parts?

       1) It goes both ways. Whether stocks are set to plummet or skyrocket, Kyle’s
       scanner alerts him and allows him to profit. He doesn’t fear a down market!
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669651500965556157&simpl=msg-f%3A16696515009…      1/3


                                                            Attachment C                                          PX 13, 824
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 25 of 108

8/21/2020                                          Gmail - [Watch Kyle Live at Noon] Find Cheap Options That Could Run BIG!



       2) Great for small and large accounts, alike! These are cheap contracts and
       the returns can be astronomical. He doesn’t need big positions to see big
       returns.

       3) Little maintenance. Kyle built this scanner to do the leg work for him. He
       doesn’t have to sit and monitor everything. He puts his scanner to work and gets
       notified when the unusual activity strikes!




       This is your final opportunity!

       Sign up before this link shuts down




       Jason Bond and Jeff Bishop




       RagingBull, LLC
       62 Calef Hwy. #233, Lee, NH 03861

       Click Here to stop receiving emails from insider@ragingbullinsider.com
       Unsubscribe from all RagingBull emails




       Neither Raging Bull nor RagingBull.com, LLC (publisher of RagingBull) is registered as an investment adviser nor a broker/dealer with either the U. S.
       Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this
       website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669651500965556157&simpl=msg-f%3A16696515009…                             2/3


                                                                       Attachment C                                                  PX 13, 825
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 26 of 108

8/21/2020                                           Gmail - [Watch Kyle Live at Noon] Find Cheap Options That Could Run BIG!
       specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in
       securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account.
       These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
       business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed
       as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any
       security. All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their
       own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
       decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all
       risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
       faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
       representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility
       to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
       writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such
       positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade
       is represented. Profits and losses reported are actual figures from the portfolios Raging Bull manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669651500965556157&simpl=msg-f%3A16696515009…                                 3/3


                                                                         Attachment C                                                    PX 13, 826
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 27 of 108

8/21/2020                                                  Gmail - Join Kyle in this Room at Noon!



                                                                                      jyothish kaimal



  Join Kyle in this Room at Noon!
  1 message

  Jeff Bishop <support@ragingbull.com>                                                                         16 June 2020 at 09:03
  To:




                I’m always impressed by Kyle.

                Not just for his own success, but his ability to teach others.

                Sure, he’s made $8 MILLION and $1 MILLION this year alone, but it
                takes a different breed to be able to have that success AND be able to
                teach it.

                And members of his Dollar Ace service thank him day after day.

                He’s demonstrating how this “insider” scanner has been working for
                him and others at 12PM ET TODAY, June 16th!

                                     https://app.ragingbull.com/join-room/rb-free




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669660805615363908&simpl=msg-f%3A16696608056…   1/3


                                                           Attachment C                                      PX 13, 827
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 28 of 108

8/21/2020                                                  Gmail - Join Kyle in this Room at Noon!




                You can’t afford to miss this one.

                Just follow this link a little before 12PM ET.

                                     https://app.ragingbull.com/join-room/rb-free




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669660805615363908&simpl=msg-f%3A16696608056…   2/3


                                                           Attachment C                                      PX 13, 828
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 29 of 108

8/21/2020                                                        Gmail - Join Kyle in this Room at Noon!




                Jeff Bishop




               Click here to stop receiving exclusive emails from Bullseye Trades
                                          VIP newsletter
                DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or
                other service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR
                EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service
                offered is for educational and informational purposes only and should NOT be construed as a securities-related offer
                or solicitation, or be relied upon as personalized investment advice. RagingBull strongly recommends you consult a
                licensed or registered professional before making any investment decision. RESULTS PRESENTED NOT TYPICAL
                OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
                RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be
                true based on the representations of the persons voluntarily providing the testimonial. However, subscribers’ trading
                results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
                the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of
                factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than
                your original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither
                RagingBull nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor
                (IA), or IA representative with the U.S. Securities and Exchange Commission, any state securities regulatory
                authority, or any self-regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been
                paid directly or indirectly by the issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its
                owners, and its employees may purchase, sell, or hold long or short positions in securities of the companies
                mentioned in this communication.

                Click Here

                62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669660805615363908&simpl=msg-f%3A16696608056…      3/3


                                                                 Attachment C                                              PX 13, 829
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 30 of 108

8/21/2020                                              Gmail - LIVE with Kyle Dennis at Noon, TODAY!



                                                                                     jyothish kaimal



  LIVE with Kyle Dennis at Noon, TODAY!
  1 message

  Raging Bull All Access <support@ragingbull.com>                                                              16 June 2020 at 06:16
  Reply-To: Raging Bull All Access <support@ragingbull.com>
  To:




       It’s foolish not to be here at 12PM ET.

       Kyle sets attendance records whenever he goes live.

       It’s pretty easy to understand why.

       For one, his performance is unrivaled.

       But more importantly, his members can’t get enough of him.

       Especially when it comes to his Dollar Ace, “insider” activity service.

       Today, he pulls back the curtains and is demonstrating the scanner her uses
       and why it’s been so effective for him and others.*




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669650259879171546&simpl=msg-f%3A16696502598…   1/3


                                                           Attachment C                                      PX 13, 830
               Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 31 of 108

8/21/2020                                                               Gmail - LIVE with Kyle Dennis at Noon, TODAY!




            All because he knows how to track unusual activity on cheap options that
             suggest someone knows that something is going to happen BEFORE it
                                           happens.

       No reason not to see how this works!

       Final opportunity to join before this link shuts down!


       *Results presented are not typical and may vary from person to person. Please see our Testimonials Disclaimer here: https://ragingbull.com/disclaimer.




        RagingBull, LLC
        62 Calef Hwy. #233, Lee, NH 03861

        Click Here to stop receiving emails from support@ragingbull.com
        Unsubscribe from all RagingBull emails




        Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor
        a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory
        authority. Users of this website are advised that all information presented on this website is solely for informational
        purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any
        specific portfolio or to any user's particular investment needs or objectives. Past performance is NOT indicative of
        future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669650259879171546&simpl=msg-f%3A16696502598…                            2/3


                                                                             Attachment C                                                        PX 13, 831
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 32 of 108

8/21/2020                                              Gmail - LIVE with Kyle Dennis at Noon, TODAY!
        to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All
        users of this website must determine for themselves what specific investments to make or not make and are urged
        to consult with their own independent financial advisors with respect to any investment decision. The reader bears
        responsibility for his/her own investment research and decisions, should seek the advice of a qualified securities
        professional before making any investment, and investigate and fully understand any and all risks before
        investing. All opinions, analyses and information included on this website are based on sources believed to be
        reliable and written in good faith, but should be independently verified, and no representation or warranty of any
        kind, express or implied, is made, including but not limited to any representation or warranty concerning accuracy,
        completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify
        such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware
        that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities
        that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
        accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios
        Raging Bull manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669650259879171546&simpl=msg-f%3A16696502598…   3/3


                                                           Attachment C                                      PX 13, 832
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 33 of 108




                  ATTACHMENT D




                                                         PX 13, 833
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 34 of 108

7/13/2020                                             Gmail - $160 into $2,025...You learn how in an hour.



                                                                                        jyothish kaimal



  $160 into $2,025...You learn how in an hour.
  1 message

  Kyle Dennis <kyle@biotechbreakouts.com>                                                                      16 June 2020 at 11:04
  Reply-To: Kyle Dennis <kyle@biotechbreakouts.com>
  To:




       You know I’m LIVE today at 12PM ET.

       Hopefully you set a reminder.

       You know why you should show up!

                                   https://app.ragingbull.com/join-room/rb-free

       You want to understand how my “insider” scanner has been able to detect where big money is going
       before the move happens.

                       Ivan harnessed the power of it, turning $160 into $2,025 with one trade.




       The best part about today’s LIVE training is that I’m going to show you how it works during market
       hours.

       This is your taste of the inside.
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669668373267067835&simpl=msg-f%3A16696683732…   1/3


                                                            Attachment D                                     PX 13, 834
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 35 of 108

7/13/2020                                             Gmail - $160 into $2,025...You learn how in an hour.


       This simple little box on my screen has been my greatest advancement in trading since I jumped into
       the market.




       Might not look like much, but I believe that beauty lies in simplicity and that’s what I’m here to teach
       you!

       Today at 12PM ET (NOON) I’m going to show you exactly how it works.

       Clear your schedule.

                                   https://app.ragingbull.com/join-room/rb-free

       See you soon!



       Kyle Dennis




       RagingBull, LLC
       62 Calef Hwy. #233, Lee, NH 03861

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669668373267067835&simpl=msg-f%3A16696683732…   2/3


                                                            Attachment D                                     PX 13, 835
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 36 of 108

7/13/2020                                                         Gmail - $160 into $2,025...You learn how in an hour.


       Click Here to stop receiving emails from kyle@biotechbreakouts.com
       Unsubscribe from all RagingBull emails




       Neither Kyle Dennis nor RagingBull.com, LLC (publisher of TheDollarAce) is registered as an investment adviser nor a broker/dealer with either the U.
       S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on
       this website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any
       specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in
       securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account.
       These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
       business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed
       as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any
       security. All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their
       own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
       decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all
       risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
       faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
       representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility
       to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
       writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such
       positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade
       is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.

       If you have a current active subscription with Dollar Ace you will need to contact us here if you want to cancel your subscription. Opting out of emails
       does not remove you from your service at TheDollarAce.com.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669668373267067835&simpl=msg-f%3A16696683732…                                 3/3


                                                                         Attachment D                                                    PX 13, 836
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 37 of 108




                  ATTACHMENT E




                                                         PX 13, 837
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 38 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs



                                                                                      jyothish kaimal



  This Scanner Just Hit 9 Trading Home Runs
  1 message

  Raging Bull All Access <support@ragingbull.com>                                                              17 June 2020 at 17:55
  Reply-To: Raging Bull All Access <support@ragingbull.com>
  To:




               Jyothish,

               Kyle Dennis has made over $9 million in career trading profits.*

               He owes this success, in part, to what he calls the Dollar Ace
               Homerun Club.




               Dollar Ace is arguably Kyle’s hottest trading service,
               responsible for many of his biggest trading wins.

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   1/11


                                                            Attachment E                                      PX 13, 838
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 39 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs



               In fact, just last week the methods in this trading service
               delivered the biggest win of Kyle’s trading career— a 1,000%
               grand slam on LK.*

               LK could have turned $1,000 into $10,000 in just a few days.

               Of course, wins like these are rare.

               In general, Kyle targets 100% wins.

               Just last week, Kyle hit several wins in that ballpark, including
               MSFT for 100%, ORCL for 90%, PTON for 60%, and AAL for
               75%.*

               On Monday, Kyle took 95% on GSK.*

               Heck, just yesterday before Kyle’s LIVE event, he scored
               200% on AAPL, 50% on INTC, and 75% on TRIP.*

               Does Kyle take losses?

               Sure, all traders do. Yesterday, Kyle took a loss on MITT, but he
               tries to limit his losses to no more than 50% on an individual
               trade.

               But one of the best parts of Kyle’s Dollar Ace service is that it’s
               very ACTIVE.

               Kyle has put on roughly a trade per day since he started the
               service.

               Again, not all of them are winners, but his winners have greatly
               outweighed his losers.

               Every day you’re not in Kyle’s Dollar Ace service is another day


https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   2/11


                                                            Attachment E                                      PX 13, 839
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 40 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs

               you could miss out on big wins like the ones he’s had over the
               past few weeks...

               Wins that many of Kyle’s current subscribers are now bragging
               about…**




               So how is Kyle helping his subscribers hit these trades out of the
               park?

               His scanner...




               This scanner allows him to follow the big money, the large
               institutional traders.

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   3/11


                                                            Attachment E                                      PX 13, 840
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 41 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs



               It does so by detecting unusual options activity.

               These are options under $1— also known as sucker bets since
               they are unlikely to work out...

               But when someone bets $100K, $250K, $500K, or even over
               $1M on something that’s unlikely— suddenly it may not
               actually be so unlikely!

               Why would someone bet so big on something that is unlikely to
               happen?

               Perhaps because they know that something is likely to happen.

               Of course, Kyle has no way of knowing if these bets are actually
               placed by bigtime “insiders” that may know something ahead of
               the news…

               Kyle just lets his scanner do the work.

               When he sees multiple buyers come through on the scanner, it
               perks his ears up.

               When more big buyers come in, it leads to more confidence and
               clarity in Kyle’s decision.

               Kyle uses his expertise to figure out which ideas from the
               scanner he likes best.

               If you want to gain access to Kyle’s scanner, he’s now allowing
               subscribers to LIVE stream it between 9:30 AM and 4 PM.

               Kyle spends over $20K per year to stream it to all his
               subscribers.

               It would cost $3K per year to stream it yourself.

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   4/11


                                                            Attachment E                                      PX 13, 841
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 42 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs



               Not only that, Kyle has a whole host of proprietary settings he’s
               preloaded into it, which took him several years to figure out.

               Want to see how you could gain access to Kyle’s scanner?

               For a limited time, Kyle is rebroadcasting the replay of his LIVE
               event that more than 3,500 people attended yesterday.

               He’ll walk you through how he uses his scanner and everything
               you’ll get in addition to his scanner.

               That includes his video alerts, his watchlist, his live portfolio, his
               educational suite, etc.

               Watch the LIVE event replay here.

               Trade smarter, not harder.




                            The Boardroom Partners Just Dropped $150K,
                                      Their Largest Sum of Cash Yet,
                                Into Their Latest Angel Investment Deal...



                        They Are Opening the Doors to Investment
                                       This Friday

                                 So That You Too Can Take
                                  Large Potential Profits
                         On This Exciting AgTech Startup, GroGuru


https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   5/11


                                                            Attachment E                                      PX 13, 842
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 43 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs



                                                              Invest




                  This Is Exactly How I Set Up My High Octane Trades
                                           By Jeff Bishop of Total Alpha




                                            Role of the Lead Investor
                                      By Chris Graebe of Angel Insights




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   6/11


                                                            Attachment E                                      PX 13, 843
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 44 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs




               Use My 30 Minute Range Indicator to Predict Breakouts
                                   By Ben Sturgill of Daily Profit Machine




                          AMA: How Did You Spot The Move In NETE?
                                    By Jason Bond of Jason Bond Picks



https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   7/11


                                                            Attachment E                                      PX 13, 844
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 45 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs




                    Ready to Have Kids? This IPO Could Change That
                                          By Ben Sturgill of IPO Payday




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   8/11


                                                            Attachment E                                      PX 13, 845
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 46 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs




                  When It’s Time to Break up with Your Favorite Stock
                               By Nathan Bear of Weekly Money Multiplier




               To your success,

               The RagingBull.com Team



               *Past performance is not necessarily indicative of future trading results, and the results
               presented in this communication is not necessarily indicative of future results, and the results
               presented in this communication are not typical. Investing in securities is speculative and
               carries a high degree of risk; you may lose some or all of the money that is invested.


               **RagingBull.com, LLC utilizes select testimonials depicting profitability that are believed to
               be true based on the representations of the persons providing the testimonial. However,
               trading results have not been verified and will vary widely given a variety of factors such as
               experience, skill, risk mitigation practices, market dynamics and the amount of capital
               deployed. It is easy to lose money trading and we recommend educating yourself as much as
               possible before you even think about trying it. Past performance is not necessarily indicative
               of future results.

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   9/11


                                                            Attachment E                                      PX 13, 846
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 47 of 108

8/24/2020                                                   Gmail - This Scanner Just Hit 9 Trading Home Runs




                                                        RagingBull, LLC
                                    62 Calef Hwy #233 Lee, New Hampshire 03861 United States



                                     Stop receiving exclusive emails from Raging Bull All Access


               Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a
               broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority.
               Users of this website are advised that all information presented on this website is solely for informational purposes, is
               not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to
               any user's particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore,
               such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed
               as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
               themselves what specific investments to make or not make and are urged to consult with their own independent
               financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment
               research and decisions, should seek the advice of a qualified securities professional before making any investment,
               and investigate and fully understand any and all risks before investing. All opinions, analyses and information included
               on this website are based on sources believed to be reliable and written in good faith, but should be independently
               verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
               representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition,
               we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
               information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long
               or short positions in securities that may be discussed on this website or newsletter. Past results are not indicative of
               future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
               figures from the portfolios Raging Bull manages on behalf of RagingBull.com, LLC.


                                                      Unsubscribe from all RagingBull Emails




        RagingBull, LLC
        62 Calef Hwy. #233, Lee, NH 03861

        Click Here to stop receiving emails from support@ragingbull.com
        Unsubscribe from all RagingBull emails




        Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor
        a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory
        authority. Users of this website are advised that all information presented on this website is solely for informational
        purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any
        specific portfolio or to any user's particular investment needs or objectives. Past performance is NOT indicative of
        future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer
        to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All
        users of this website must determine for themselves what specific investments to make or not make and are urged
        to consult with their own independent financial advisors with respect to any investment decision. The reader bears
        responsibility for his/her own investment research and decisions, should seek the advice of a qualified securities
        professional before making any investment, and investigate and fully understand any and all risks before
        investing. All opinions, analyses and information included on this website are based on sources believed to be
        reliable and written in good faith, but should be independently verified, and no representation or warranty of any
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A166978485…             10/11


                                                                  Attachment E                                               PX 13, 847
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 48 of 108

8/24/2020                                             Gmail - This Scanner Just Hit 9 Trading Home Runs

        kind, express or implied, is made, including but not limited to any representation or warranty concerning accuracy,
        completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify
        such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware
        that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities
        that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
        accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios
        Raging Bull manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669784852092605042&simpl=msg-f%3A1669784852…   11/11


                                                            Attachment E                                      PX 13, 848
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 49 of 108




                  ATTACHMENT F




                                                         PX 13, 849
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 50 of 108

8/26/2020                                             Gmail - Dollar Ace: Bought MOMO Calls from Video



                                                                                     jyothish kaimal



  Dollar Ace: Bought MOMO Calls from Video
  1 message

  Kyle Dennis <kyle@biotechbreakouts.com>                                                                      17 June 2020 at 11:03
  Reply-To: kyle@biotechbreakouts.com
  To:




       Good morning,

       I bought 100 MOMO June 19 $20 Calls at .47 average.

       These were huge calls on the scanner, extraordinarily big.

       I mentioned the story in the last video about HTHT.

       And, here is the story about this one.

       Cheers,




       Kyle Dennis
       TheDollarAce.com

             @kylewdennis

             @kylewdennis




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669758906995530595&simpl=msg-f%3A16697589069…   1/3


                                                           Attachment F                                      PX 13, 850
                Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 51 of 108

8/26/2020                                                 Gmail - Dollar Ace: Bought MOMO Calls from Video


                                                More from Kyle Dennis




        Dollar Ace Trade Alert Videos                                                 Dollar Ace Training
             Review Every Relevant Trade Detail                                             Videos
             With These Dollar Ace Video Alerts                                “INSIDER INFORMATION” REVEALS
                                                                               $1 OPTION CONTRACTS THAT CAN
                                                                               SET YOU UP FOR MONUMENTAL
                                                                               GAINS




                                                             RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861


                                                  Manage Email Preferences | Unsubscribe All*

            * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact
                                                support to give us permission to e-mail you again.

                                              This e-mail was sent to the following lists: Dollar Ace




                                                  Questions or concerns about our products?
                                                  Call or text us on your mobile: 833-265-1270


https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669758906995530595&simpl=msg-f%3A16697589069…      2/3


                                                                Attachment F                                        PX 13, 851
                  Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 52 of 108

8/26/2020                                                           Gmail - Dollar Ace: Bought MOMO Calls from Video

                                                                    © Copyright 2019, RagingBull

        Neither Kyle Dennis nor RagingBull.com, LLC (publisher of Dollar Ace) is registered as an investment adviser nor a broker/dealer with either the U. S.
        Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this
       website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific
            portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities
      trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals
            do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular business of buying and
         selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the
       solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website
      must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
            respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All opinions,
        analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should be independently
      verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning
            accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
      information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
      may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such representative’s
      own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are
                                         actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669758906995530595&simpl=msg-f%3A16697589069…                                      3/3


                                                                           Attachment F                                                     PX 13, 852
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 53 of 108

8/26/2020                                                     Gmail - Dollar Ace: Sold MOMO



                                                                                    jyothish kaimal



  Dollar Ace: Sold MOMO
  1 message

  Kyle Dennis <kyle@biotechbreakouts.com>                                                                      18 June 2020 at 10:33
  Reply-To: kyle@biotechbreakouts.com
  To:




       Good morning,

       I'm selling MOMO at .20 for about a 50% loss.

       Triggering my stop here and moving on. Was a riskier trade given that it expires Friday (remember that).

       Cheers,




       Kyle Dennis
       TheDollarAce.com

             @kylewdennis

             @kylewdennis




                                            More from Kyle Dennis
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669847673776612509&simpl=msg-f%3A16698476737…   1/3


                                                           Attachment F                                      PX 13, 853
                Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 54 of 108

8/26/2020                                                          Gmail - Dollar Ace: Sold MOMO




        Dollar Ace Trade Alert Videos                                                 Dollar Ace Training
             Review Every Relevant Trade Detail                                             Videos
             With These Dollar Ace Video Alerts                                “INSIDER INFORMATION” REVEALS
                                                                               $1 OPTION CONTRACTS THAT CAN
                                                                               SET YOU UP FOR MONUMENTAL
                                                                               GAINS




                                                             RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861


                                                  Manage Email Preferences | Unsubscribe All*

            * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact
                                                support to give us permission to e-mail you again.

                                              This e-mail was sent to the following lists: Dollar Ace




                                                  Questions or concerns about our products?
                                                  Call or text us on your mobile: 833-265-1270

                                                          © Copyright 2019, RagingBull




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669847673776612509&simpl=msg-f%3A16698476737…      2/3


                                                                Attachment F                                        PX 13, 854
                  Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 55 of 108

8/26/2020                                                                      Gmail - Dollar Ace: Sold MOMO

        Neither Kyle Dennis nor RagingBull.com, LLC (publisher of Dollar Ace) is registered as an investment adviser nor a broker/dealer with either the U. S.
        Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this
       website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific
            portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities
      trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals
            do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular business of buying and
         selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the
       solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website
      must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
            respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All opinions,
        analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should be independently
      verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning
            accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
      information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
      may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such representative’s
      own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are
                                         actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669847673776612509&simpl=msg-f%3A16698476737…                                      3/3


                                                                           Attachment F                                                     PX 13, 855
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 56 of 108




                  ATTACHMENT G




                                                         PX 13, 856
                 Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 57 of 108

8/31/2020                                                                           Gmail - Dollar Ace: Wednesday's Watch


                                                                                                                                                   jyothish kaimal



 Dollar Ace: Wednesday's Watch
 4 messages

 Kyle Dennis <kyle@biotechbreakouts.com>                                                                                                                                      17 June 2020 at 07:08
 Reply-To: kyle@biotechbreakouts.com
 To:




     Good morning,

     Some big news! By popular demand, video alerts for every trade are coming back! I've gotten a lot of feedback that people miss those, so they are making a triumphant
     return starting today!

     If you are new, be sure to watch the training videos and read the Dollar Option Trader ebook. Remember, time is on YOUR side, nothing is going anywhere without you.

     Here is a link to the portfolio and scanner - which you can always find in your member dashboard. It generally streams from 9:00 AM to 4:00 PM Eastern.

     The market is set to open up slightly higher this morning - just a touch over 100 points on the DOW.




     The choppiness in the past 5 trading sessions is giving me a signal that the market may be getting a bit antsy to take profits, which could lead to a pullback.




     We've also seen Covid-19 cases start to pickup in a few states, but that has been counteracted by the Federal Reserve injecting even more stimulus into the economy - hence the
     choppiness in the market.

     I continue to hold the PTON calls and PBR puts. Ironically, PTON is likely to go UP if the market is down because it is viewed as a 'stay at home play' and a place where money
     flows when the market dips. Yesterday, these hit a 90% winner and then pulled back. Hopefully I didn't make a mistake there not taking my gains, but I'm ok to roll with it. PBR's
     expiration date is in October, so I plan to be in that one for a while. Unfortunately, TRXC looks to be dead on arrival unless news hits today, tomorrow, or Friday. It's possible, but I'm
     not hopeful.

     Here's what I'll be watching today:

     Most Unusual Calls

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669744135774795857&simpl=msg-f%3A1669744135…                                                                1/42


                                                                                     Attachment G                                                              PX 13, 857
                 Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 58 of 108

8/31/2020                                                      Gmail - Dollar Ace: Wednesday's Watch
     4344 TSN July 10 $70 Calls for .60

     603 JNPR July 10 $25.50 Calls for .70

     1439 GPS June 26 $12 Calls for .50

     1827 SPCE June 26 $18 Calls for .25

     Most Unusual Puts

     1581 HTHT July 17 $30 Puts for .50

     1344 XRX July 17 $15 Puts for .57

     Cheers,




     Kyle Dennis
     TheDollarAce.com



               @kylewdennis



               @kylewdennis




                                                        More from Kyle Dennis




                     Dollar Ace Trade Alert Videos
        Review Every Relevant Trade Detail With These Dollar Ace
        Video Alerts

                                                                                        Dollar Ace Training Videos
                                                                            “INSIDER INFORMATION” REVEALS $1 OPTION CONTRACTS
                                                                            THAT CAN SET YOU UP FOR MONUMENTAL GAINS




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669744135774795857&simpl=msg-f%3A1669744135…   2/42


                                                               Attachment G                                   PX 13, 858
                      Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 59 of 108

8/31/2020                                                                                                    Gmail - Dollar Ace: Wednesday's Watch



                                                                                                                 RagingBull, LLC
                                                                                                        62 Calef Hwy. #233, Lee, NH 03861


                                                                                                   Manage Email Preferences | Unsubscribe All*

                    * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact support to give us permission to e-mail you again.

                                                                                              This e-mail was sent to the following lists: Dollar Ace




                                                                                                   Questions or concerns about our products?
                                                                                                   Call or text us on your mobile: 833-265-1270


                                                                                                             © Copyright 2019, RagingBull

     Neither Kyle Dennis nor RagingBull.com, LLC (publisher of Dollar Ace) is registered as an investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
     of this website are advised that all information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any
       user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such
     securities for their own account. These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
    NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security.
       All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears
        responsibility for his/her own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
     opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
     made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information
         or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or
      newsletter, but all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures
                                                                                        from the portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.




 jyothish kaimal                                                                                                                                                                                                               29 August 2020 at 13:27
 To: "Kim, Sung"

   I bought TSN from the watch list below.

   Thanks,
   Jyothish

   ---------- Forwarded message ---------
   From: Kyle Dennis <kyle@biotechbreakouts.com>
   Date: Wed, Jun 17, 2020 at 7:08 AM
   Subject: Dollar Ace: Wednesday's Watch
   To:




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1669744135774795857&simpl=msg-f%3A1669744135…                                                                                                                            3/42


                                                                                                              Attachment G                                                                                     PX 13, 859
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 60 of 108




                  ATTACHMENT H




                                                         PX 13, 860
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 61 of 108

8/24/2020                                              Gmail - 🎯 ZM is the Bullseye Trade of the Week!



                                                                                      jyothish kaimal



  🎯 ZM is the Bullseye Trade of the Week!
  1 message

  Bullseye Trades <support@ragingbull.com>                                                                     22 June 2020 at 08:31
  Reply-To: support@ragingbull.com
  To:




       For this week’s Bullseye Trade, I’m going with Zoom Video (ZM).

       Check out what I’m seeing on the hourly chart:




       ZM has been on a tear these last couple of weeks, and is now consolidating under its highs, resting
       and regaining strength for its next move.

       I’m willing to bet that it’s next move will be a breakout to new all time highs. See how it is consolidating
       along that upward sloping trend line, with prices coiling tighter and tighter together? This is bullish
       price action.

       Additionally, I think that the renewed Covid fears are going to put support under all the "work from
       home" related stocks for a while, and ZM is one of them. Stocks like these can outperform even in a
       down market even though the valuations are pretty stretched already.
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1670202365130721803&simpl=msg-f%3A16702023651…   1/4


                                                           Attachment H                                      PX 13, 861
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 62 of 108

8/24/2020                                              Gmail - 🎯 ZM is the Bullseye Trade of the Week!


       I’m going with ZM Jul 2 2020 250 Call around $8. Note that I would look at the $270 strike price
       around $3 if I wanted to go with a higher risk, lower-priced option.

       I plan to stop out of this trade with a close under $235, and a target of around $250 if ZM breaks out.

       We had a great Bullseye winner on NKLA last week and I want to know how you did!

       Let me know by tagging #BullseyeTrades on Twitter!

       And if you’ve found success with Bullseye or are learning to become a better trader, click right here to
       tell me your story!

       To YOUR success!




       Jeff Bishop
       BullseyeOptionTrading.com




                                         Members' Core Principles




                                                                              12 Minute Trader Ebook
                                                                           Learn how to put the odds in your favor
                                                                           to and rake in the consistent profits
                                                                           week over week, month over month,


https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1670202365130721803&simpl=msg-f%3A16702023651…   2/4


                                                           Attachment H                                      PX 13, 862
                  Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 63 of 108

8/24/2020                                                            Gmail - 🎯 ZM is the Bullseye Trade of the Week!

                                                                                              and year over year (in as little as 12
                  Secret Sunday Strategy                                                      minutes day)

               Seasoned options trader Jeff Bishop
               walks you through open positions,
               gives trading tips, and analysis the
               state of the market



                                                                        RagingBull, LLC
                                                                62 Calef Hwy #233, Lee, NH 03861


                                                           Manage Email Preferences | Unsubscribe All*

             * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact
                                                        support to give us permission to e-mail you again.

                                                   This e-mail was sent to the following lists: Bullseye Trades




                                                           Questions or concerns about our products?
                                                           Call or text us on your mobile: 833-265-1270

                                                                    © Copyright 2019, RagingBull


      Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Bullseye Option Trading) is registered as an investment adviser nor a broker/dealer with either
       the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented
       on this website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any
            specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in
       securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
            individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular business of
      buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell
        or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this
        website must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial
        advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
        advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
             opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should be
            independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any representation or
            warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such
      opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
      RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for
       such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits
                            and losses reported are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.


      If you have a current active subscription with Options Profit Planner you will need to contact us here if you want to cancel your subscription. Opting out of
                                                emails does not remove you from your service at OptionsProfitPlanner.com.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1670202365130721803&simpl=msg-f%3A16702023651…                                      3/4


                                                                           Attachment H                                                      PX 13, 863
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 64 of 108

8/24/2020                                              Gmail - 🎯 ZM is the Bullseye Trade of the Week!




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1670202365130721803&simpl=msg-f%3A16702023651…   4/4


                                                           Attachment H                                      PX 13, 864
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 65 of 108




                   ATTACHMENT I




                                                         PX 13, 865
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 66 of 108

8/27/2020                                     Gmail - Dollar Ace: Bought WORK Calls, LEVI Puts, sold NVO and HTHT



                                                                                       jyothish kaimal



  Dollar Ace: Bought WORK Calls, LEVI Puts, sold NVO and HTHT
  1 message

  Kyle Dennis <kyle@biotechbreakouts.com>                                                                           23 June 2020 at 11:21
  Reply-To: kyle@biotechbreakouts.com
  To:




       Good morning,

       Some action here off the watch list:

       I bought 100 WORK July 2 $37 Calls at .54.

       I bought 50 LEVI July 17 $13 Put for .73.

       I added 50 PBR October 16 $8 Puts at .78.

       Then...

       I sold NVO at .70 for a 60% win.

       I sold HTHT at .34 for about 50% loss.

       Video coming momentarily.

       Cheers,




       Kyle Dennis
       TheDollarAce.com

             @kylewdennis

             @kylewdennis




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1670303632146070311&simpl=msg-f%3A16703036321…    1/3


                                                              Attachment I                                          PX 13, 866
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 67 of 108

8/27/2020                                   Gmail - Dollar Ace: Bought WORK Calls, LEVI Puts, sold NVO and HTHT




                                            More from Kyle Dennis




        Dollar Ace Trade Alert Videos                                             Dollar Ace Training
            Review Every Relevant Trade Detail                                          Videos
            With These Dollar Ace Video Alerts                            “INSIDER INFORMATION” REVEALS
                                                                          $1 OPTION CONTRACTS THAT CAN
                                                                          SET YOU UP FOR MONUMENTAL
                                                                          GAINS




                                                         RagingBull, LLC
                                                   62 Calef Hwy. #233, Lee, NH 03861


https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1670303632146070311&simpl=msg-f%3A16703036321…   2/3


                                                            Attachment I                                          PX 13, 867
                  Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 68 of 108

8/27/2020                                               Gmail - Dollar Ace: Bought WORK Calls, LEVI Puts, sold NVO and HTHT

                                                          Manage Email Preferences | Unsubscribe All*

             * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact
                                                        support to give us permission to e-mail you again.

                                                      This e-mail was sent to the following lists: Dollar Ace




                                                           Questions or concerns about our products?
                                                           Call or text us on your mobile: 833-265-1270

                                                                    © Copyright 2019, RagingBull


        Neither Kyle Dennis nor RagingBull.com, LLC (publisher of Dollar Ace) is registered as an investment adviser nor a broker/dealer with either the U. S.
        Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this
       website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific
            portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities
      trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals
            do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular business of buying and
         selling securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the
       solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website
      must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
            respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All opinions,
        analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should be independently
      verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning
            accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
      information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
      may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such representative’s
      own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are
                                         actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1670303632146070311&simpl=msg-f%3A16703036321…                                      3/3


                                                                            Attachment I                                                    PX 13, 868
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 69 of 108




                   ATTACHMENT J




                                                         PX 13, 869
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 70 of 108

8/24/2020                                            Gmail - 🎯WORK is the Bullseye Trade of the Week!



                                                                                    jyothish kaimal



  🎯WORK is the Bullseye Trade of the Week!
  1 message

  Bullseye Trades <support@ragingbull.com>                                                                    3 August 2020 at 08:31
  Reply-To: support@ragingbull.com
  To:




       Good morning!

       Today I’m going to go with Slack (WORK) for a bounce play.

       Here’s what I’m seeing on the hourly chart:




       My 13/30 crossover setup is lining up nicely here, and it’s been a very good predictor in violent
       bounces for WORK in the last 2 months.

       The contract I’m going with is WORK Aug 14 2020 30 Call @ $1.00 - $1.20.



https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1674007435685165560&simpl=msg-f%3A16740074356…   1/4


                                                            Attachment J                                     PX 13, 870
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 71 of 108

8/24/2020                                            Gmail - 🎯WORK is the Bullseye Trade of the Week!

       I will save room to add to this on a dip, and I would stop out of this trade if WORK closes under
       $28. I have an upside target to $32 in the next few days if this move continues.

       I also plan to buy some of the stock here. I can't make as big of a percentage gain as I can on the
       options, but the stock price won't decay like the options will if this move takes longer to happen.

       Congrats to those of you who hit NFLX last week! Please let me know how YOU did by tagging
       #BullseyeTrades on TWTR.

       Friendly Reminders:

               I don't actually get into every Bullseye Trade each week. Sometimes the stock runs too fast and I don't
               chase it. Sometimes I’m just too busy and I miss my window of opportunity. Whenever I do get into the
               trade, I try to update people on my entry and exit positions for their own learning purposes. It is not
               intended for members to use this as a signal to follow me into a trade. I am showing you the trade set up I
               like the best each week and the range I would either stop out of the trade, or exit for a profit. This is a
               great learning tool and everyone should use their own judgement if this is even the right trade for them.
               There is no SMS alerts for Bullseye. In fact, there’s no “alert”. You receive my top idea for the week along
               with a trade plan every Monday morning at 8:30am. If I end up trading it, I will keep you updated with my
               moves in the position for those that are curious.
               If you have a hard time getting my email (which I send out 1 hour before the market opens on Monday
               each week), then you can always check the dashboard of your members portal. We typically get that
               page up before the market opens so that everyone can see it in there.

       To YOUR success!




       Jeff Bishop
       BullseyeOptionTrading.com




                                         Members' Core Principles




                                                                            12 Minute Trader Ebook
                                                                          Learn how to put the odds in your favor
                                                                          to and rake in the consistent profits
                                                                          week over week, month over month,
                                                                          and year over year (in as little as 12
                                                                          minutes day)
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1674007435685165560&simpl=msg-f%3A16740074356…   2/4


                                                            Attachment J                                     PX 13, 871
                Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 72 of 108

8/24/2020                                                         Gmail - 🎯WORK is the Bullseye Trade of the Week!



                Secret Sunday Strategy
             Seasoned options trader Jeff Bishop
             walks you through open positions,
             gives trading tips, and analysis the
             state of the market



                                                                      RagingBull, LLC
                                                              62 Calef Hwy #233, Lee, NH 03861


                                                        Manage Email Preferences | Unsubscribe All*

            * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact
                                                      support to give us permission to e-mail you again.

                                                 This e-mail was sent to the following lists: Bullseye Trades




                                                         Questions or concerns about our products?
                                                         Call or text us on your mobile: 833-265-1270

                                                                  © Copyright 2020, RagingBull


       DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website, application or other service ("Services"), please
                                                 review our full disclaimer located at https://ragingbull.com/ disclaimer.


        FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service offered is for educational and
            informational purposes only and should NOT be construed as a securities-related offer or solicitation, or be relied upon as personalized
            investment advice. RagingBull strongly recommends you consult a licensed or registered professional before making any investment decision.


        RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
      RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be true based on the representations of
       the persons voluntarily providing the testimonial. However, subscribers' trading results have NOT been tracked or verified and past performance is
      not necessarily indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a
        variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed. Investing in securities is
                    speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original investment.


       RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or employees is registered
            as a securities broker-dealer, broker, investment advisor (IA), or IA representative with the U.S. Securities and Exchange Commission, any state
                                                   securities regulatory authority, or any self-regulatory organization.


       WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security mentioned in the Services.
            However, Ragingbull.com, LLC, its owners, and its employees may purchase, sell, or hold long or short positions in securities of the companies
                                                                   mentioned in this communication.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1674007435685165560&simpl=msg-f%3A16740074356…                              3/4


                                                                          Attachment J                                                PX 13, 872
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 73 of 108

8/24/2020                                            Gmail - 🎯WORK is the Bullseye Trade of the Week!




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1674007435685165560&simpl=msg-f%3A16740074356…   4/4


                                                            Attachment J                                     PX 13, 873
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 74 of 108




                  ATTACHMENT K




                                                         PX 13, 874
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 75 of 108

8/24/2020                                                 Gmail - { Urgent } Account Review Pending



                                                                                      jyothish kaimal



  { Urgent } Account Review Pending
  1 message

  Raging Bull Insider <insider@ragingbullinsider.com>                                                             1 July 2020 at 12:39
  Reply-To: Raging Bull Insider <insider@ragingbullinsider.com>
  To:




               Dear Insider—Jeff Bishop here.

               Before I talk to you about how to receive a complimentary
               account review, I’d like to take a moment to tell you what’s at
               stake.

               Today marks the first day of Q3, and the start of the second half
               of 2020.

               If it’s anything like we’ve experienced thus far, expect a wild and
               bumpy ride.

               Now, it doesn’t mean it can’t be profitable.

               Kyle Dennis closed the first half up more than $2.3M in realized
               gains. Jason Bond, finished last month on fire…he knocked
               down six-figures in trading profits from playing options and
               momentum stocks.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1671033306339472695&simpl=msg-f%3A16710333063…   1/6


                                                           Attachment K                                      PX 13, 875
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 76 of 108

8/24/2020                                                 Gmail - { Urgent } Account Review Pending




               Ben Sturgill had stretches without suffering a losing trade…




               And Jeff Williams proved you don’t need a lot of money to get
               started. He started his Weekend Wiretaps account with about
               $4K in June and nearly turned it into $20K.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1671033306339472695&simpl=msg-f%3A16710333063…   2/6


                                                           Attachment K                                      PX 13, 876
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 77 of 108

8/24/2020                                                 Gmail - { Urgent } Account Review Pending




               There is no doubt in my mind that RagingBull has the best
               trading instructors and educators on the planet.

               We have so much confidence in what we teach, we utilize the
               same strategies and techniques with our own capital—to show
               you how it works.

               However, I know that not every service or strategy is going to
               click with you.

               That’s why I want to take this time and extend an invitation for an
               account review.

               As a RagingBull Insider, you’re given an account representative.
               Their job is to ensure you’re getting the most out of your
               subscriptions.

               Whether that’s navigating you through how to get your email and
               text alerts set up properly. As well as, give you best-practice
               advice on how others in our community are thriving from utilizing
               our tools.


https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1671033306339472695&simpl=msg-f%3A16710333063…   3/6


                                                           Attachment K                                      PX 13, 877
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 78 of 108

8/24/2020                                                 Gmail - { Urgent } Account Review Pending



               But that’s not all…

               As a RagingBull Insider, you have existing credits with us—
               which can be applied to our bundled services...one you won’t see
               advertised on any of our websites.

               Services like:

                      Jason Bond All-Access: It encompasses every service
                      Jason offers at RagingBull. If a new Jason service is created,
                      it’s included in JB All-Access. Including: Jason Bond
                      Unchained, Monday Movers, Weekly Windfalls


                      Kyle’s Bundle: It includes every service Kyle Dennis offers
                      at RagingBull...present, and future. Including: Mortal Lock,
                      Trade With Kyle, Sniper Report, Dollar Ace, and Fast 5
                      Trades.


                      Apex Alliance: If you are an options junkie, then the Apex
                      Alliance might be exactly what you need. It includes every
                      options service offered at RagingBull: Weekly Windfalls,
                      Dollar Ace, Bullseye Trades, Total Alpha, Weekly Money
                      Multiplier, LottoX, Daily Deposits, Shadowtrader,
                      Options Profit Planner, Mortal Lock and High Octane
                      Options.


                      Equity Masters Club: Love trading stocks? This is the
                      service for you then. It includes all of our top-performing
                      stock trading education services. Including: Trade With
                      Kyle, Jason Bond Unchained, Monday Movers, Profit
                      Prism, Sniper Report, and Jeff Bishop’s Family Portfolio
                      Accelerator.


https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1671033306339472695&simpl=msg-f%3A16710333063…   4/6


                                                           Attachment K                                      PX 13, 878
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 79 of 108

8/24/2020                                                 Gmail - { Urgent } Account Review Pending

                      RagingBull Elite: It covers ALL of the services RagingBull
                      offers. It also comes with its own chat room where
                      RagingBull pros pop in, on occasion, and conduct training
                      sessions. The Elite Chat hosted by Hitha Herzog has
                      brought guests like John McAfee, NKLA CEO Trevor Milton,
                      Sorrento CEO Henry Ji, and Basketball HoF and VC David
                      Robinson.

               If you have one or more of the services mentioned above, you
               have unused credits.

               You can apply those credits to any of our premium packages.

               Today is the day to get all your ducks in a row.

               Call our VIP Concierge Team at 833-498-5427

               One phone call could set you up for success in the second half.

               It can also save you thousands of dollars too.

               Call 833-498-5427

               And a team member will walk you through your options.

               Don’t let this opportunity slip.

               Call 833-498-5427




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1671033306339472695&simpl=msg-f%3A16710333063…   5/6


                                                           Attachment K                                      PX 13, 879
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 80 of 108

8/24/2020                                                             Gmail - { Urgent } Account Review Pending




       RagingBull, LLC
       62 Calef Hwy. #233, Lee, NH 03861

       Click Here to stop receiving emails from insider@ragingbullinsider.com
       Unsubscribe from all RagingBull emails




       DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website,application or other service ("Services"),
       please review our full disclaimer located at https://ragingbull.com/disclaimer.

       FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. AnyRagingBull Service offered is for educational and
       informational purposes only and should NOT beconstrued as a securities-related offer or solicitation, or be relied upon as
       personalizedinvestment advice. RagingBull strongly recommends you consult a licensed or registered professional before making any investment
       decision.


       RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
       RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be true based on the
       representations of the persons voluntarily providing the testimonial. However, subscribers' trading results have NOT been tracked or verified and
       past performance is not necessarily indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual results
       will vary widely given a variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
       Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original
       investment.


       RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or employees is
       registered as a securities broker-dealer, broker, investment advisor(IA), or IA representative with the U.S. Securities and Exchange Commission, any
       state securitiesregulatory authority, or any self-regulatory organization.


       WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security mentioned in the
       Services. However, Ragingbull.com, LLC, its owners, and itsemployees may purchase, sell, or hold long or short positions in securities of the
       companies mentioned inthis communication.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1671033306339472695&simpl=msg-f%3A16710333063…                           6/6


                                                                        Attachment K                                                    PX 13, 880
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 81 of 108




                  ATTACHMENT L




                                                         PX 13, 881
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 82 of 108

8/24/2020                                         Gmail - [Dollar Ace] Re: Contact Form: Jyothish Kaimal - billing



                                                                                          jyothish kaimal



  [Dollar Ace] Re: Contact Form: Jyothish Kaimal - billing
  1 message

  Ali (Dollar Ace) <support@dollarace.zendesk.com>                                                                    8 July 2020 at 13:57
  Reply-To: Dollar Ace <support+id805194@dollarace.zendesk.com>
  To: Jyothish Kaimal


      ##- Please type your reply above this line -##

      Your request (805194) has been solved. To reopen this request, reply to this email. See the latest comments below:




                   Ali (Dollar Ace)
                   Jul 8, 2020, 1:57 PM EDT


                   Hey there Jyothish,


                   Thank you for reaching out and allowing me to help you today. We are sad to hear that
                   you are not able to utilize Dollar Ace in the way it was intended and that you are not
                   seeing the results you imagined. As far as cancellations and refunds we do not handle
                   this via email for your personal account security, so I am going to point you in the right
                   direction.


                   For our services, it outlines the terms and conditions before you purchase them. Because
                   members immediately benefit from the knowledge of the stats, analytics or from
                   RagingBull, we do not give refunds.


                   You bought this service for a reason, whether that was to learn the stock market from a
                   beginners standpoint, have been trading on your own with some success and need some
                   help on new strategies, focus on retirement or supplementing your income- RagingBull is
                   here to help guide you in the right direction towards those life alerting goals.


                   If you’d like to reach out your nearest convenience, we are in the office Monday through
                   Friday 9:00 AM to 5:00 PM EST and are more than happy to help you with this refund
                   request.


                   Just as a heads up. We do experience a heavy amount of call volume and our lines can be
                                                       Please leave us a detailed Voicemail containing
                   busy. If you are not able to reach us.
                   your name, email on file and best time for us to contact you. and we will get back to
                   you within 24 hours.


                   All the best,

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1671672402924235801&simpl=msg-f%3A16716724029…     1/2


                                                              Attachment L                                           PX 13, 882
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 83 of 108

8/24/2020                                        Gmail - [Dollar Ace] Re: Contact Form: Jyothish Kaimal - billing

                   Ali
                   VIP Client Services
                   (833) 265-1270
                   https://ragingbull.com
                   https://ragingbull.com/our-experts
                   https://www.linkedin.com/company/ragingbull
                   https://www.facebook.com/RagingBullTrading




                   Jyothish Kaimal
                   Jul 7, 2020, 11:46 AM EDT


                   Dollar Ace service really sucks and lost money following his recommendations. So I dont
                   want to continue with this service. Please cancel and REFUND in full ASAP!


                   Thanks,
                   Jyothish


      ]


      Thank You for Contacting Support.


    [KZK96X-QD06]




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1671672402924235801&simpl=msg-f%3A16716724029…   2/2


                                                             Attachment L                                           PX 13, 883
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 84 of 108




                  ATTACHMENT M




                                                         PX 13, 884
             Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 85 of 108

8/21/2020                            Gmail - [Bullseye Trading] Re: Contact Form: Jyothish Chandrasekhara Kaimal - alerts_issue



                                                                                         jyothish kaimal



  [Bullseye Trading] Re: Contact Form: Jyothish Chandrasekhara Kaimal -
  alerts_issue
  5 messages

  John (Bulls Eye Trading) <support@bullseyetrading.zendesk.com>                                                         15 July 2020 at 14:25
  Reply-To: Bulls Eye Trading <support+id807411@bullseyetrading.zendesk.com>
  To: Jyothish Kaimal


      ##- Please type your reply above this line -##

      Your request (807411) has been updated. To add additional comments, reply to this email.



                   John (Bullseye Trading)
                   Jul 15, 2020, 2:25 PM EDT


                   Request #806040 "Contact Form: Jyothish Chandra..." was closed and merged into this
                   request. Last comment in request #806040:

                   I am not seeing bullpen chats coming in. Please resolve the issue.




                   Jyothish Kaimal
                   Jul 9, 2020, 2:34 PM EDT


                   Why Am I banned from bullpen chat?? please grant access back!




      Thank You for Contacting Support.


    [22X8P5-94LW]


  John (Bulls Eye Trading) <support@bullseyetrading.zendesk.com>                                                         15 July 2020 at 14:27
  Reply-To: Bulls Eye Trading <support+id807411@bullseyetrading.zendesk.com>
  To: Jyothish Kaimal


      ##- Please type your reply above this line -##

      Your request (807411) has been solved. To reopen this request, reply to this email. See the latest comments below:




                   John (Bullseye Trading)
                   Jul 15, 2020, 2:27 PM EDT



https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672308357186585218&simpl=msg-f%3A16723083571…         1/3


                                                              Attachment M                                            PX 13, 885
               Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 86 of 108

8/21/2020                             Gmail - [Bullseye Trading] Re: Contact Form: Jyothish Chandrasekhara Kaimal - alerts_issue

                     Hello Jyotish,


                     Thank you for reaching out. Are you still having issues. I was able to access your account
                     and the Bullpen Chatroom was immediately accessible. Please contact me if you're still
                     having access problems.


                     Best of luck!



                     John
                     VIP Client Services
                     (833) 265-1270
                     https://ragingbull.com
                     https://ragingbull.com/our-experts
                     https://www.linkedin.com/company/ragingbull
                     https://www.facebook.com/RagingBullTrading




                     John (Bullseye Trading)
                     Jul 15, 2020, 2:25 PM EDT


                     Request #806040 "Contact Form: Jyothish Chandra..." was closed and merged into this
                     request. Last comment in request #806040:

                     I am not seeing bullpen chats coming in. Please resolve the issue.




                     Jyothish Kaimal
                     Jul 9, 2020, 2:34 PM EDT

                     Why Am I banned from bullpen chat?? please grant access back!


      ]


      Thank You for Contacting Support.


    [22X8P5-94LW]


  jyothish kaimal                                                                                                         16 July 2020 at 14:37
  To: Bulls Eye Trading <support+id807411@bullseyetrading.zendesk.com>

    I’m still having issues!! Chat is not accessible. I am able to connect to the chat room, not able to send messages and Not
    seeing any messages!!
    [Quoted text hidden]
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672308357186585218&simpl=msg-f%3A16723083571…          2/3


                                                               Attachment M                                            PX 13, 886
               Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 87 of 108

8/21/2020                           Gmail - [Bullseye Trading] Re: Contact Form: Jyothish Chandrasekhara Kaimal - alerts_issue



  jyothish kaimal                                                                                                       20 July 2020 at 13:57
  To: Bulls Eye Trading <support+id807411@bullseyetrading.zendesk.com>


    Do you have an update on this??
    [Quoted text hidden]



  jyothish kaimal                                                                                                       23 July 2020 at 09:07
  To: Bulls Eye Trading <support+id807411@bullseyetrading.zendesk.com>


    Any update on this?
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672308357186585218&simpl=msg-f%3A16723083571…        3/3


                                                             Attachment M                                            PX 13, 887
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 88 of 108




                  ATTACHMENT N




                                                         PX 13, 888
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 89 of 108

8/21/2020                                                   Gmail - Dollar Ace: Scanner is Down



                                                                                     jyothish kaimal



  Dollar Ace: Scanner is Down
  1 message

  Kyle Dennis <kyle@biotechbreakouts.com>                                                                    13 August 2020 at 10:42
  Reply-To: kyle@biotechbreakouts.com
  To:




       Good morning gang,

       Unfortunately today, the scanner is down.

       The service that supplies the data is offline, so there's nothing I can do. Just waiting until they get it back
       up.

       Pretty quiet day overall anyways, so grab some fresh air!

       Cheers,




       Kyle Dennis
       TheDollarAce.com




                                            More from Kyle Dennis




        Dollar Ace Trade Alert Videos
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1674921648173555514&simpl=msg-f%3A16749216481…   1/3


                                                           Attachment N                                      PX 13, 889
                Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 90 of 108

8/21/2020                                                                 Gmail - Dollar Ace: Scanner is Down



             Review Every Relevant Trade Detail                                                     Dollar Ace Training
             With These Dollar Ace Video Alerts                                                           Videos
                                                                                           “INSIDER INFORMATION” REVEALS
                                                                                           $1 OPTION CONTRACTS THAT CAN
                                                                                           SET YOU UP FOR MONUMENTAL
                                                                                           GAINS




                                                                     RagingBull, LLC
                                                             62 Calef Hwy. #233, Lee, NH 03861


                                                       Manage Email Preferences | Unsubscribe All*

            * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact
                                                     support to give us permission to e-mail you again.

                                                   This e-mail was sent to the following lists: Dollar Ace




                                                        Questions or concerns about our products?
                                                        Call or text us on your mobile: 833-265-1270


                                                                 © Copyright 2020, RagingBull

       DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website, application or other service ("Services"), please
                                                review our full disclaimer located at https://ragingbull.com/ disclaimer.


        FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service offered is for educational and
            informational purposes only and should NOT be construed as a securities-related offer or solicitation, or be relied upon as personalized
            investment advice. RagingBull strongly recommends you consult a licensed or registered professional before making any investment decision.


        RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
      RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be true based on the representations of
       the persons voluntarily providing the testimonial. However, subscribers' trading results have NOT been tracked or verified and past performance is
      not necessarily indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a
        variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed. Investing in securities is
                    speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original investment.

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1674921648173555514&simpl=msg-f%3A16749216481…                              2/3


                                                                        Attachment N                                                  PX 13, 890
                Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 91 of 108

8/21/2020                                                                  Gmail - Dollar Ace: Scanner is Down


       RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or employees is registered
            as a securities broker-dealer, broker, investment advisor (IA), or IA representative with the U.S. Securities and Exchange Commission, any state
                                                   securities regulatory authority, or any self-regulatory organization.


       WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security mentioned in the Services.
            However, Ragingbull.com, LLC, its owners, and its employees may purchase, sell, or hold long or short positions in securities of the companies
                                                                   mentioned in this communication.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1674921648173555514&simpl=msg-f%3A16749216481…                           3/3


                                                                         Attachment N                                                 PX 13, 891
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 92 of 108




                  ATTACHMENT O




                                                         PX 13, 892
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 93 of 108




                           Attachment O                  PX 13, 893
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 94 of 108




                  ATTACHMENT P




                                                         PX 13, 894
               Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 95 of 108

8/21/2020                                                       Gmail - $1000 into $99,000…



                                                                                     jyothish kaimal



  $1000 into $99,000…
  1 message

  Kyle Dennis <kyle@biotechbreakouts.com>                                                                       15 July 2020 at 18:10
  Reply-To: Kyle Dennis <kyle@biotechbreakouts.com>
  To:




       This was INSANE.

       I watched this message come in during yesterday’s live training.

                                                           Jul 14, 1:18 PM

            daniel han: Kyle, You've helped me turn $1,000 in March into $99,000 as of today. The price for
                    your program is a no brainer and pennies on the dollar. I'm in lifetime. Thanks man!*

       My goodness.

       I don’t even know what else to say here other than that I’m extremely proud to be a part of Daniel’s
       success.

       That’s my goal for all my members.

       Those are some outsized gains, and to be honest, that doesn’t happen too often.

       But what I can tell you is this.

       I will over-deliver for members every single day.

       I will put my money where my mouth is. Yes, I put my real money into the trades I alert.

       If you can talk the talk...you better be able to walk the walk!

       So believe me when I say that every day, I’m doing everything I can to find my favorite trade ideas.

       After all, do you think I’m in the business of losing money?

       HECK NO!

       My goal has and always will be to teach others the method I have had success with.

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672322496266703475&simpl=msg-f%3A16723224962…   1/3


                                                           Attachment P                                      PX 13, 895
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 96 of 108

8/21/2020                                                                  Gmail - $1000 into $99,000…


       I’ve been doing this for years and intend to do this for decades to come.

       I have members that have been with me since DAY 1!

       That’s why you can join my service at $799 for the year or get lifetime access for $1497.

       That’s just one payment of $1497 and then $1 per year to keep your subscription active.

       Choose quickly!

       This deal expires soon.




       Kyle Dennis


       *RagingBull does NOT track or verify subscribers’ individual trading results and these individual experiences should NOT be understood
       as typical or representative. Please see out testimonials disclaimer here: https://ragingbull.com/disclaimer




       RagingBull, LLC
       62 Calef Hwy. #233, Lee, NH 03861

       Click Here to stop receiving emails from kyle@biotechbreakouts.com
       Unsubscribe from all RagingBull emails




       DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website,application or other service ("Services"),
       please review our full disclaimer located at https://ragingbull.com/disclaimer.


       FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. AnyRagingBull Service offered is for educational and
       informational purposes only and should NOT beconstrued as a securities-related offer or solicitation, or be relied upon as
       personalizedinvestment advice. RagingBull strongly recommends you consult a licensed or registered professional before making any investment
       decision.


       RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
       RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be true based on the
       representations of the persons voluntarily providing the testimonial. However, subscribers' trading results have NOT been tracked or verified and
       past performance is not necessarily indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual results
       will vary widely given a variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
       Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original
       investment.


       RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or employees is
       registered as a securities broker-dealer, broker, investment advisor(IA), or IA representative with the U.S. Securities and Exchange Commission, any
       state securitiesregulatory authority, or any self-regulatory organization.


       WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security mentioned in the

https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672322496266703475&simpl=msg-f%3A16723224962…                           2/3


                                                                      Attachment P                                                  PX 13, 896
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 97 of 108

8/21/2020                                                                     Gmail - $1000 into $99,000…
       Services. However, Ragingbull.com, LLC, its owners, and itsemployees may purchase, sell, or hold long or short positions in securities of the
       companies mentioned inthis communication.


       If you have a current active subscription with Trade with Kyle you will need to contact us here if you want to cancel your subscription. Opting out of
       emails does not remove you from your service at App.RagingBull.com.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672322496266703475&simpl=msg-f%3A16723224962…                            3/3


                                                                        Attachment P                                                   PX 13, 897
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 98 of 108




                  ATTACHMENT Q




                                                         PX 13, 898
              Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 99 of 108

8/24/2020                                             Gmail - Millionaire Trader's View of Current Markets



                                                                                        jyothish kaimal



  Millionaire Trader's View of Current Markets
  1 message

  Jeff Bishop <support@ragingbull.com>                                                                          15 July 2020 at 13:31
  To:




                Hello Jyothish,

                Let’s talk about the State of the Market.

                No one better to hear from… than someone who has cashed in over
                $2.4 MILLION dollars so far this year.

                Yeah, in just 6 ½ months.

                Kyle Dennis has been a trading protege for 7+ years, but 2020 has
                been his best year yet.

                How?

                2 main reasons.

                1) The catalyst system Kyle detailed in yesterday’s live session. If you
                missed the event, click here now before this video expires tonight
                at midnight.

                This has become his bread and butter strategy.

                It keeps him grounded. He doesn’t chase moves, he plays into
                upcoming events and never gets greedy.

                Just looking for 20-40% moves in about a week or two.

                The second factor has to do with the state of the market.
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672304983620252427&simpl=msg-f%3A16723049836…   1/4


                                                            Attachment Q                                     PX 13, 899
            Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 100 of 108

8/24/2020                                             Gmail - Millionaire Trader's View of Current Markets


                2) We are seeing an unprecedented influx of new traders.

                If you’re one of them, don’t take this personally, but after being in the
                market for awhile now, we’re not just newbies on the block like the rest
                of this “fresh meat”...

                And fresh meat = uneducated money.

                People playing purely off of hype and emotion driving these stocks FAR
                HIGHER than their value.

                In fact, it’s made executing the Trade With Kyle strategy even easier.

                Trade with Kyle takes advantage of hype. He’s looking for stocks
                running up ahead of news reports, data releases, earnings, etc…

                Now we have tens of thousands of other traders piling in on that hype.

                It’s like pouring gasoline on a fire.

                And the combination of these two factors… has exploded Kyle’s
                trading.

                Not to mention thousands of paying clients learning his strategy...

                Imagine being a professional baseball player and next week, your
                opponent is a JV Baseball team.

                That’s exactly what it’s like for experienced traders right now!

                If you don’t feel this way…

                It’s not too late…

                Kyle wants to teach you how he’s doing this, and how you can too.

                He detailed it all yesterday in his live session.

                He’s released a limited time replay… click here to watch it in full.

                If you don’t have time for that…

                   1. Check your priorities
                   2. Skip ahead to 31:18
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672304983620252427&simpl=msg-f%3A16723049836…   2/4


                                                            Attachment Q                                     PX 13, 900
            Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 101 of 108

8/24/2020                                                  Gmail - Millionaire Trader's View of Current Markets


                Don’t waste any time.

                This is what you’re missing.

                Expires tonight!




                Jeff Bishop




               Click here to stop receiving exclusive emails from Bullseye Trades
                                          VIP newsletter
                DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or
                other service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR
                EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service
                offered is for educational and informational purposes only and should NOT be construed as a securities-related offer
                or solicitation, or be relied upon as personalized investment advice. RagingBull strongly recommends you consult a
                licensed or registered professional before making any investment decision. RESULTS PRESENTED NOT TYPICAL
                OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
                RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be
                true based on the representations of the persons voluntarily providing the testimonial. However, subscribers’ trading
                results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
                the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of
                factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than
                your original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither
                RagingBull nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor
                (IA), or IA representative with the U.S. Securities and Exchange Commission, any state securities regulatory
                authority, or any self-regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been
                paid directly or indirectly by the issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its
                owners, and its employees may purchase, sell, or hold long or short positions in securities of the companies
                mentioned in this communication.

                Click Here

                62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672304983620252427&simpl=msg-f%3A16723049836…      3/4


                                                                 Attachment Q                                              PX 13, 901
            Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 102 of 108

8/24/2020                                             Gmail - Millionaire Trader's View of Current Markets




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672304983620252427&simpl=msg-f%3A16723049836…   4/4


                                                            Attachment Q                                     PX 13, 902
Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 103 of 108




                   ATTACHMENT R




                                                          PX 13, 903
            Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 104 of 108

8/24/2020                                             Gmail - 400% growth for my new investment! (Join)



                                                                                      jyothish kaimal



  400% growth for my new investment! (Join)
  1 message

  Jeff Bishop <support@ragingbull.com>                                                                          16 July 2020 at 09:32
  To:




                There is an untapped fortune buried in the world of social media.

                And I have a strategy for mining that gold.




                It’s not wildly complex. In fact, you can even join me.

                But here’s the thing you MUST first understand—

                (The crippling weakness that all these social media giants share)

                Every social media platform… And just as many tech companies, for
                that matter… make their money the same way:

                Ads
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672380522885264358&simpl=msg-f%3A16723805228…   1/5


                                                           Attachment R                                      PX 13, 904
            Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 105 of 108

8/24/2020                                             Gmail - 400% growth for my new investment! (Join)
                Ads.

                Lots. And lots. Of ads.

                Ads made Facebook into a $674 BILLION company.

                Ads made Instagram, its subsidiary, a $100 BILLION company.

                Ads made Twitter and Snapchat each worth about $8 BILLION.

                And ads are one of the key factors that drove Alphabet’s value to over
                $1 TRILLION.

                But here’s the crazy thing…

                None of these platforms have been able to successfully monetize the
                most valuable part of their networks:

                I’m talkin’ about the people!

                Sure, brands have been able to use social media to advertise very
                successfully.

                But it’s the 3+ million social media influencers out there who really
                hold sway.

                And the platforms have never figured out how to turn these influencers
                into real money-making machines for the companies spending ad
                dollars.

                That is, until now.

                Behind the scenes, companies have been working for years to crack
                this nut.

                And I believe I just found the one that has done it.

                I believe this so strongly, in fact, that I just invested $50,000 into them!

                Not only did I gobble up some of their equity, I also handed them a fat
                ad budget on behalf of RagingBull.

                I’m a part-owner of this rapidly growing company, and I want to
                make this opportunity available to you, too.

                                                                              f
https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672380522885264358&simpl=msg-f%3A16723805228…   2/5


                                                           Attachment R                                      PX 13, 905
            Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 106 of 108

8/24/2020                                             Gmail - 400% growth for my new investment! (Join)

                It takes more than just an exciting ad platform to get me to invest.

                This company has a lot more going for it:

                For one thing, they’ve seen 400% revenue growth from Q1 to Q2 of
                2020.

                That’s what we in the biz call “a hockey stick”.

                For another, they’ve seen 1000% user growth, which could be even
                more important.

                This revenue growth isn’t being driven by one big account (like us, lol).

                Most importantly, they have a true winner at the helm.

                This Founder has 2x startup exits under his belt already.




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672380522885264358&simpl=msg-f%3A16723805228…   3/5


                                                           Attachment R                                      PX 13, 906
            Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 107 of 108

8/24/2020                                             Gmail - 400% growth for my new investment! (Join)



                Honestly, I’m highly skeptical of AdTech companies. I was ready to give
                him the ax before we even went into the pitch…

                But he made ME a believer (a $50K believer!), and that means he’s got
                what it takes.

                Here’s the the best part of all:

                THIS IS A STARTUP.

                That means you’re not investing in a stock like FB, GOOG, or SNAP.

                The profits have been pulled out of those companies already.

                A few thousand, even a few hundred invested in this particular
                startup could multiply into a VERY hefty chunk of change in the case of
                a successful exit.

                I always look for 10x returns when I invest in a startup, but in this case,
                I think there’s the possibility for much, MUCH more.

                I’m part of this startup’s story--and it now has the full might of
                RagingBull at it’s back as well.

                You can be part of our team with Boardroom Spotlight, which
                gives you all my investing information and reporting on this
                startup, including the Live Access Link.

                That’s all you need to invest (the actual investing process only
                takes about 3 minutes!)

                Boardroom Spotlight is your ticket to ride on this rocket.

                I expect this round to fill very fast since it’s a measly $1.07 Million…

                So I would strongly encourage you not to drag your feet.

                To our future IPO,




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672380522885264358&simpl=msg-f%3A16723805228…   4/5


                                                           Attachment R                                      PX 13, 907
            Case 1:20-cv-03538-GLR Document 10-3 Filed 12/07/20 Page 108 of 108

8/24/2020                                                  Gmail - 400% growth for my new investment! (Join)



                Jeff Bishop




               Click here to stop receiving exclusive emails from Bullseye Trades
                                          VIP newsletter
                DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or
                other service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR
                EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service
                offered is for educational and informational purposes only and should NOT be construed as a securities-related offer
                or solicitation, or be relied upon as personalized investment advice. RagingBull strongly recommends you consult a
                licensed or registered professional before making any investment decision. RESULTS PRESENTED NOT TYPICAL
                OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
                RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be
                true based on the representations of the persons voluntarily providing the testimonial. However, subscribers’ trading
                results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
                the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of
                factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than
                your original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither
                RagingBull nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor
                (IA), or IA representative with the U.S. Securities and Exchange Commission, any state securities regulatory
                authority, or any self-regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been
                paid directly or indirectly by the issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its
                owners, and its employees may purchase, sell, or hold long or short positions in securities of the companies
                mentioned in this communication.

                Click Here

                62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/0?ik=0ac3960af1&view=pt&search=all&permthid=thread-f%3A1672380522885264358&simpl=msg-f%3A16723805228…      5/5


                                                                 Attachment R                                              PX 13, 908
